Per curiam.
Brown sued Rutledge in the Magistrate Court of Clayton County. After the magistrate court dismissed his complaint, Brown appealed to the State Court of Clayton County. The State Court granted summary judgment to Rutledge. The Court of Appeals dismissed Brown’s application for discretionary appeal “inasmuch as there is a direct right of appeal from the grant of summary judgment.” Brown v. Rutledge, Case No. A92D0374 (Ct. App. Oct. 28, 1992). This court granted Brown’s petition for certiorari.
We reverse the holding of the Court of Appeals. OCGA § 5-6-35 (a) (11) provides that appeals from the “decisions of the state courts reviewing the decisions of magistrate courts by de novo proceedings” shall be made by application for discretionary appeal. It is immaterial in this instance that Brown’s appeal was from the grant of a summary judgment. We, therefore, remand the case to the Court of Appeals for consideration of the application for appeal on its merits.

Judgment reversed and case remanded.


All the Justices concur.